Citation Nr: 0200313	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  99-08 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a compensable evaluation for malnutrition 
from January 10, 1997, to January 15, 2001. 

2.  Entitlement to an evaluation in excess of 10 percent for 
malnutrition from January 16, 2001. 

3.  Entitlement to an evaluation in excess of 10 percent for 
hookworm disease, dysentery, and peptic ulcer disease. 

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1942 and from August 1945 to June 1946.  In an August 1997 
administrative decision, it was determined that he was a 
prisoner of war (POW) from April to June 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and March 2000 rating 
decisions of the Manila, the Republic of the Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the August 1998 rating decision, service connection was 
granted for hookworm disease with malnutrition and a duodenal 
bulb deformity suggestive of previous peptic ulcer disease.  
A 10 percent disability rating was assigned under Diagnostic 
Codes 7399-7324 (distomiasis, internal or hepatic), effective 
January 10, 1997, the date of receipt of the claim.  Service 
connection was also granted for dysentery, and a zero percent 
evaluation was assigned under Diagnostic Code 7322 
(dysentery, bacillary), effective January 10, 1997, the date 
of receipt of the claim.  

In the March 2000 rating decision, entitlement to TDIU was 
denied.  In a June 2001 Decision Review Officer decision, 
service connection was granted for ischemic heart disease as 
a residual of beriberi.  A 30 percent disability rating was 
assigned under Diagnostic Code 7005, effective January 16, 
2001.  Furthermore, the RO rated malnutrition as a separate 
disorder from the hookworm disease and duodenal bulb 
deformity.  Under Diagnostic Code 6399-6315 (pellagra), a 
zero percent disability rating was assigned, effective from 
January 10, 1997, to January 15, 2001.  A 10 percent 
disability rating was assigned, effective from January 16, 
2001.  Moreover, the RO determined that the hookworm disease, 
dysentery and peptic ulcer disease (the duodenal bulb 
deformity) were one disorder for rating purposes.  A 10 
percent disability rating was assigned under Diagnostic Codes 
7399-7305 (ulcer, duodenal), effective January 10, 1997.  The 
issue of entitlement to TDIU remained denied.  In light of 
the above, the issues are as stated on the title page.

In June 2001 the RO granted service connection for ischemic 
heart disease as a residual of beriberi and assigned a 30 
percent disability rating.  In a September 2001 statement 
submitted to the Board, the veteran indicated that he 
disagreed with the assignment of the 30 percent disability 
rating.  However, a notice of disagreement should be 
submitted to the RO.  See Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996).  The attention of the veteran and the RO is directed 
to this matter. 

In the August 1998 rating decision, the RO determined that 
claims for service connection for nephritis with early 
azotemia, chronic obstructive pulmonary disease, pulmonary 
tuberculosis, rheumatism, deafness, hypertension, chronic 
asthma, bloody urination, dehydration, blurred vision, 
scratch (sic) body without baths, and skin rashes and boils, 
were not well grounded.  The veteran was notified of those 
denials in a September 30, 1998, letter.  The VCAA of 2000 
mandates that all claims for benefits denied or dismissed as 
not well grounded under the laws administered by VA, which 
became final during the period beginning on July 14, 1999, 
and ending on the date of the enactment of the Act, shall be 
readjudicated, if a request for readjudication is filed by 
the claimant or the Secretary not later than two years after 
the date of the enactment of the Act.  VCAA of 2000, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099 (2000); VAOPGCPREC 
3-2001 (Jan. 22, 2001).  The veteran did not appeal those 
denials, and those denials became final within the time 
period specified above.  The matter of readjudication of the 
denied claims is referred to the RO for action deemed 
appropriate and consistent with the provisions of the VCAA.  





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA of 2000, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In a statement dated in November 1996 but not received by the 
RO until February 1997, the veteran raised the issue of 
service connection for anemia.  When the veteran underwent a 
VA POW protocol examination in February 1998, a stool test 
revealed hookworm ova and an upper gastrointestinal (UGI) 
series was suggestive of peptic duodenal bulb disease.  The 
final diagnoses included mild anemia probably secondary to 
hookworm disease and a duodenal bulb deformity suggestive of 
previous peptic ulcer disease.  However, a May 1998 VA fee-
basis UGI series was normal.  At a July 1998 VA examination, 
the veteran was noted to have anemia of unknown etiology, 
with borderline hemoglobin, although the diagnosis was no 
evidence of peptic ulcer disease.  When he underwent a VA 
intestines examination in January 2001 a stool test revealed 
no ova or parasites and the diagnosis was hookworm not found 
at the present.  Although he was noted to have slightly pale 
palpebral conjunctivae, the examination did not include a 
blood count.  Another VA UGI series taken in January 2001 
revealed a possible duodenal diverticulum but no ulcer was 
noted.  The diagnoses on the January 2001 VA stomach, 
duodenum, and peritoneal adhesions examination were no peptic 
ulcer disease found and possible duodenal diverticulum found 
on UGI series.  



The issue of service connection for anemia is inextricably 
intertwined with the claim for an evaluation in excess of 10 
percent for hookworm disease, dysentery, and peptic ulcer 
disease because the presence of anemia with other symptoms 
conceivably could be the basis for a higher rating under 
Diagnostic Code 7305.  That service connection claim is also 
inextricably intertwined with the TDIU claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

In a letter, dated January 6, 1997, the veteran raised the 
issue of service connection for ascariasis and in the above-
mentioned statement dated in November 1996, he raised the 
issues of service connection for constant headaches and loss 
of memory.  He also raised the issue of service connection 
for a disorder manifested by generalized body weakness in a 
statement dated in December 1998, which was received by the 
RO in January 1999.  Additionally, in a statement dated in 
February 1999, received by the RO in April 1999, he indicated 
that he wanted to reopen his claim of service connection for 
residuals of malaria.  None of these issues has been 
adjudicated but they are inextricably intertwined with the 
issue of entitlement to TDIU.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

In November 2001, the veteran submitted a statement from R. 
Sebumpan, M.D., dated in September 2001, who noted findings 
on a physical examination and diagnosed congestive heart 
failure.  Additional records from Dr. Sebumpan may be 
available and further development is needed with regard to 
the diagnosis of congestive heart failure.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  

3.  The veteran should be asked to 
identify all sources of treatment or 
evaluation for his ischemic heart 
disease, malnutrition, dysentery, peptic 
ulcer disease, and hookworm disease, and 
any anemia, since January 1997.  After 
obtaining appropriate authorization, the 
RO should obtain any medical records not 
currently on file, to include any 
additional records from Modomo's General 
Hospital, Talon General Hospital, Central 
Luzon Doctors' Hospital, and Dr. Tanedo.  
Also, the RO should contact Dr. Sebumpan 
and ask him to provide a legible 
statement explaining the medical basis 
for concluding in September 2001 that the 
veteran had congestive heart failure, and 
to provide a copy of the veteran's actual 
medical records and the reports of any 
electrocardiogram, chest X-ray, 
echocardiogram, or other medical evidence 
supporting the September 2001 diagnosis 
of congestive heart failure.  If any 
attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

4.  The RO should adjudicate the claims 
of service connection for ascariasis, 
constant headaches, loss of memory, and a 
disorder manifested by generalized body 
weakness, and the claim to reopen the 
issue of service connection for residuals 
of malaria.  For all new issues that are 
adjudicated, the appellant must be 
notified of the need to file a notice of 
disagreement if he disagrees.

5.  Thereafter, the veteran should then 
be afforded a comprehensive VA 
examination.  The veteran should be 
advised of the importance of appearing 
for a rating examination and of the 
potential consequences of failing to 
report for an examination.  See 38 C.F.R. 
§ 3.655.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner, the review of 
which should be acknowledged in the 
examination report.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should assess the veteran's service 
connected disabilities to include 
addressing the following:  

After affording the veteran a physical 
examination to determine the current 
manifestations or residuals of 
malnutrition, peptic ulcer disease, 
dysentery, and hookworm disease, and 
after affording the veteran a complete 
blood count and any other indicated 
studies, the examiner should indicate 
whether the veteran has anemia and, if 
so, whether it is primary or secondary.  
If it is secondary, the examiner should 
express an opinion as to what disorder 
anemia is secondary to, including whether 
it is secondary to peptic ulcer disease 
or hookworm.  In that regard, an upper 
gastrointestinal series in January 2001 
only showed possible duodenal 
diverticulum and no ulcer.  Thus, if the 
examiner concludes that anemia is 
secondary to peptic ulcer, evidence 
confirming the presence of an ulcer 
should be established by diagnostic 
evidence.  Also, the examiner should 
describe all manifestations/residuals of 
malnutrition, peptic ulcer disease, 
hookworm and dysentery.  

The examiner also should specifically 
review Dr. Sebumpan's September 2001 
statement and any additional evidence 
obtained from Dr. Sebumpan pursuant to 
this remand and express an opinion as to 
whether such evidence supports a 
diagnosis of congestive heart failure, 
with an explanation of the basis for the 
conclusion reached.  If it is concluded 
that the evidence from Dr. Sebumpan 
supports a valid diagnosis of congestive 
heart failure, the VA examiner should 
determine (1) whether the veteran has 
chronic congestive heart failure; or (2) 
whether a workload of 3 METs or less 
results in dyspnea, fatigue, angina, 
dizziness, or syncope; or (3) whether 
there is the left ventricular dysfunction 
with an ejection fraction of less than 30 
percent (the ejection fraction must be 
reported as a percent).  The veteran's 
history, current complaints, and 
examination findings should be reported 
in detail by the examiner.  

The examiner also should be asked to 
express an opinion regarding the 
veteran's employability.  After reading 
this entire remand and considering all 
relevant evidence in the claims file (and 
not just subjective complaints/history), 
the examiner should address the 
following: With consideration of only the 
veteran's service-connected disabilities 
and without consideration of his age and 
any nonservice-connected disabilities, is 
he capable of engaging in some type of 
substantially gainful employment.  The 
opinion should be supported by reference 
to medical findings in addition to the 
veteran's own assessment of his ability 
to work.



All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

6.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be amended by the examiner so 
that the case will not have to be 
remanded again.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claims on appeal.  The RO should also 
adjudicate the issue of service 
connection for anemia.  For that issue, 
the appellant must be notified of the 
need to file a notice of disagreement if 
he disagrees.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) covering such issues, to include 
any applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


